DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending and examined below. This action is in response to the claims filed 1/22/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 35 U.S.C. § 103 filed on 1/22/21, regarding 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 1/22/21. 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections are withdrawn.

 	However, after further search considerations, new grounds of rejection were made in view of Sumers (US 2017/0236411) below.



The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Sumers (US 2017/0236411).

Regarding claims 1 and 9, Pellolio discloses a system for estimating traffic speeds and anomalies including an apparatus for detecting an anomaly of an evaluation target condition of a road, the apparatus comprising (Abstract): 
a storage that stores a reference data set correlating to a predetermined attribute and being comprised of reference data samples (¶16-17 - non-transitory computer-readable storage medium corresponds to the recited storage, probe data corresponds to the recited reference data samples, speed and direction correspond to the recited predetermined attribute, and average speed corresponds to the recited reference data set), 
the reference data samples having been respectively collected from reference vehicles as reference driving data items at the predetermined attribute under a normal condition of the road (¶44 and ¶53 - vehicle data, also referred to herein as "probe data," and due to the standard operation corresponds to the recited under normal conditions), 
the reference driving data item for each of the reference vehicles representing probability of a driver of a corresponding one of the reference vehicles performing, under the normal condition of the road, at least one normal driving operation of the corresponding one of the reference vehicles (¶45 and ¶63 - The probe data may also include speed and direction, and normal driving operations include speed/direction etc. and Pellolio discloses using probability models to determined abnormal or surprising speeds to designate potential traffic conditions); and 
an anomaly level calculator configured to (¶44 – processing server corresponds to the recited anomaly level calculator): 
obtain, from target vehicles, an evaluation data set correlating to the predetermined attribute and being comprised of evaluation data samples (¶61 – data set related to single probes corresponding to a probe-ID corresponds to the recited evaluation data from a target , 
the evaluation data samples being collected from the respective target vehicles as target driving data items at the predetermined attribute under the evaluation target condition of the road (¶61-62 - all speeds from the probe data points of a single probe correspond to the recited data samples of the predetermined attribute, and traffic flow corresponds to the recited condition of the road), 
the target driving data item for each of the target vehicles representing a probability of a driver of a corresponding one of the target vehicles performing, under the evaluation target condition of the road, at least one driving operation of the corresponding one of the target vehicles (¶61-63 - all speeds from the probe data points of a single probe correspond to the recited target driving data representing driving operation and normal driving operations include speed/direction etc. and Pellolio discloses using probability models to determined abnormal or surprising speeds to designate potential traffic conditions); and 
compare the reference data set with the evaluation data set to thereby calculate an anomaly level of the evaluation target condition of the road (¶61 - a calculation can be made to estimate if a low speed encountered through the intersection is abnormal or "surprising" with respect to the average speed of the probe). 
While Pellolio does disclose the comparison of reference data compared with evaluation data, the probe data is associated with a single vehicle in different road conditions or traffic etc. Pellolio does not discloses reference driving data obtained from a plurality of vehicles, however 
The combination of the plurality of vehicle data correlations of Sumers with the anomaly traffic detection system of Pellolio discloses all of the elements as currently claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly traffic detection system of Pellolio with the plurality of vehicle data correlations of Sumers in order to determine correlated contextual data about the driver and road network (Sumers - ¶67-68).

Regarding claim 2, Pellolio further discloses the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator): 
generate a first probability distribution based on the reference data set (¶63 - The speed values may be averaged over the path through the intersection, and a standard deviation of the speed values corresponding to the recited first probability distribution); 
generate a second probability distribution based on the evaluation data set (¶61 - the probe speed is low on average or consistently slow corresponds to the recited second probability distribution); and 
calculate, as the anomaly level, a dissimilarity level between the first probability distribution and the second probability distribution (¶61-63 - vehicle's abnormally or surprisingly low speed on the path through the intersection may be considered traffic congestion related or a red traffic signal related, where congestion corresponds to the recited abnormality level by comparing present average speed to a known average speed). 

Regarding claim 3, Pellolio further discloses the anomaly level calculator is configured to calculate (¶44 – processing server corresponds to the recited anomaly level calculator)
the dissimilarity level between the first probability distribution and the second probability distribution in accordance with distances between the reference data samples included in the reference data set and respective evaluation data samples included in the evaluation data set (¶63 - confidence measure may be, for example, two standard deviations corresponding to the recited dissimilarity level distance between probability distributions by comparing present average speed to a known average speed). 
While Pellolio does disclose the comparison of reference data compared with evaluation data, the probe data is associated with a single vehicle in different road conditions or traffic etc. Pellolio does not discloses reference driving data obtained from a plurality of vehicles, however Sumers discloses a networks system for analyzing driving actions of drivers including gathering, analyzing and correlating driver data from a plurality of vehicles (¶50, ¶62-66, and Figs. 2A-2B).
The combination of the plurality of vehicle data correlations of Sumers with the anomaly traffic detection system of Pellolio discloses all of the elements as currently claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly traffic detection system of Pellolio with the plurality of vehicle data correlations of Sumers in order to determine correlated contextual data about the driver and road network (Sumers - ¶67-68).

the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator): 
estimate a finite number of parameters defining a first statistical model of the first probability distribution as first parameters (¶63 - The speed values may be averaged over the path through the intersection, and a standard deviation of the speed values corresponding to the recited first probability distribution where speed as a single parameter is a finite number); 
estimate a finite number of parameters defining a second statistical model of the second probability distribution as second parameters (61 - the probe speed is low on average or consistently slow corresponds to the recited second probability distribution where speed as a single parameter is a finite number); and 
calculate a dissimilarity level between the first and the second statistical models as the dissimilarity level between the first and second probability distributions (¶61-63 - vehicle's abnormally or surprisingly low speed on the path through the intersection may be considered traffic congestion related or a red traffic signal related, where congestion corresponds to the recited abnormality level by comparing present average speed to a known average speed). 

	Regarding claims 10 and 11, Pellolio further discloses the reference data set represents a normal driving-operation range for the driver of each of the reference vehicles under the normal condition of the road; and the evaluation data set represents a driving-operation range selectable by the driver of each of the target vehicles under the evaluation target condition of the road (¶5 and ¶61-63 - a probability justification of abnormal driving inherently .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Sumers (US 2017/0236411), as applied to claim 3 above, further in view of Adhikari and Platanios, Summary and Discussion of: “A Kernel Two-Sample Test” (2014), herein referred to as Adhikari.

Regarding claim 4, Pellolio further discloses the anomaly level calculator is configured to calculate (¶44 – processing server corresponds to the recited anomaly level calculator), 
as the dissimilarity level between the first probability distribution and the second probability distribution (¶63 – standard deviation corresponds to the recited dissimilarity level).
Pellolio does not disclose the use of U statics or MMD however Adhikari discloses a statistical analysis including two-sample U statistics designed as a sample approximation of the square of a maximum mean discrepancy (Page 4 - two U-statistics and squared population MMD). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly detection system of Pellolio with the statistical analysis of Adhikari in order to determine the difference between the mean function values on the two samples; .

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Sumers (US 2017/0236411), as applied to claims 3 and 6 above, further in view of Malnati et al. (US 2016/0217002)

Regarding claim 5, Pellolio further discloses the anomaly level calculator is configured to calculate (¶44 – processing server corresponds to the recited anomaly level calculator), 
as the dissimilarity level between the first probability distribution and the second probability distribution (¶63 – standard deviation corresponds to the recited dissimilarity level).
Pellolio does not disclose the use of Kolmogorov-Smirnov statistics however Malnati discloses an anomaly detection method using Kolmogorov-Smirnov statistics (¶142). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly detection system of Pellolio with the statistical analysis of Malnati in order to automate identification of behavior changes (Malnati - ¶8).

Regarding claim 7, Pellolio further discloses the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator)
express each of the first and second statistical models as a histogram (¶109). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly detection system of Pellolio with the statistical analysis of Malnati in order to automate identification of behavior changes (Malnati - ¶8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pellolio et al. (US 2018/0174447) in view of Sumers (US 2017/0236411), as applied to claim 6 above, further in view of Malnati et al. (US 2016/0217002) and Hershey and Olsen, Approximating the Kullback Leiber Divergence Between Gaussian Mixture Models (2007), herein referred to as Hershey. 

Regarding claim 8, Pellolio further discloses the anomaly level calculator is configured to (¶44 – processing server corresponds to the recited anomaly level calculator)
express each of the first and second statistical models as a Gaussian mixture model (¶85, ¶107, and Fig. 9 - Gaussian Process of identifying specific instances of anomalies within different distributions). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the anomaly detection system of Pellolio with the statistical analysis of Malnati in order to automate identification of behavior changes (Malnati - ¶8).

It would have been obvious to one of ordinary skill in the art before the filing date to have combined anomaly detection system of Pellolio in view of Malnati in order to statistically analyze and recognize patterns (Hershey - Abstract).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hayon et al. (US 10,162,355) discloses a road management model including receiving environmental information from a plurality of vehicles in order to determine whether or not road model updates are required (Fig. 88 and Column 204, Line 64 – Column 205, Line 23).

Bonk (US 2019/0135283) discloses a road anomaly detection system including comparing potential road anomaly logs to further data to confirm anomaly classification using a fleet of vehicles (¶34 and Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665